Case 1:19-cv-00331-LO-MSN Document 157-16 Filed 02/24/21 Page 1 of 12 PageID# 2363




                             EXHIBIT M
Case 1:19-cv-00331-LO-MSN Document 157-16 Filed 02/24/21 Page 2 of 12 PageID# 2364




                             UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                  ALEXANDRIA DIVISION

    RICARDO R. GARCIA, DUANE K.                        )   Case No.: 1:19-cv-00331-LO-MSN
    GLOVER, PAUL E. JACOBSON,                          )
    GAETANO CALISE, MYKHAYLO I.                        )
    HOLOVATYUK, BRIAN GARCIA, PAUL                     )
    THOMSON and DAVID HARTMAN on                       )
    behalf of themselves and all others similarly      )
    situated,                                          )
                                                       )
    Plaintiffs,                                        )   PLAINTIFFS’ THIRD REQUEST FOR
                  v.                                   )     PRODUCTION TO DEFENDANT
                                                       )       VOLKSWAGEN GROUP OF
    VOLKSWAGEN GROUP OF AMERICA,                       )           AMERICA, INC.
    INC. a/k/a AUDI OF AMERICA, INC., and              )
    VOLKSWAGEN AKTIENGESELLSCHAFF,                     )
                                                       )
    Defendants.                                        )

   TO: COUNSEL FOR DEFENDANT VOLKSWAGEN GROUP OF AMERICA, INC.

           Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure (the “Federal Rules”),

   Plaintiffs, by and through undersigned counsel, and subject to the definitions and instructions set

   forth hereinafter, issue the following Requests for Production to Defendant Volkswagen Group of

   America, Inc., to be answered as required by the Federal Rules.

                                            DEFINITIONS

           The following definitions and instructions shall apply to the Requests below. In the event

   of ambiguity in one or more of the following definitions, common usage and reference to any cited

   rules, statutes, or regulations should be used to provide the broadest interpretation of the term in

   question:

   1.      “You” or “VWGOA” means Defendant Volkswagen Group of America, Inc. a/k/a Audi

           of America, Inc. as well as its subsidiaries (including VW Credit, Inc.), affiliates,
Case 1:19-cv-00331-LO-MSN Document 157-16 Filed 02/24/21 Page 3 of 12 PageID# 2365




         predecessors, successors, representatives, agents, employees, experts, investigators,

         attorneys, and/or insurers.

   2.    “VWAG” means Defendant Volkswagen Aktiengesellschaff as well as its subsidiaries,

         affiliates, predecessors, successors, representatives, agents, employees, experts,

         investigators, attorneys, and/or insurers.

   3.    “Volkswagen” means any one or more of VWGOA and/or VWAG, each as separately

         defined herein, and therefore, is intended to include VW Credit, Inc.

   4.    “Class Vehicles” means all Volkswagen-branded cars that were used internally by

         Volkswagen and later resold by an authorized Volkswagen or Audi dealership as a

         Certified Pre-Owned (“CPO”) vehicle in the United States during the period from January

         1, 2007 to March 21, 2019, and which also are one or more of the following: (a) the vehicle

         is a pre-series, zero series or pre-production car as described in the Second Amended

         Complaint; (b) a Recalled Vehicle meaning any car referenced in or subject to the May 16,

         2018 recall report (National Highway Traffic Safety Administration (“NHTSA”) Recall

         No. 18V-329), as amended; (c) loaned by Volkswagen to one or more members of the

         automotive press (a “Press Fleet Vehicle”); (d) assigned to a general pool of vehicles for

         short-term loans to Volkswagen employees for their personal use (a “Pool Fleet Vehicle”);

         (e) altered after the date of manufacture in such a manner as may affect the conformity of

         the vehicle with one or more Federal Motor Vehicle Safety Standard(s) or the validity of

         the vehicle’s stated weight ratings or vehicle type classification, but no Alterer’s Certificate

         was affixed to such vehicle; (f) a vehicle for which the mileage identified by Volkswagen

         on the application for original title was incorrect or otherwise inaccurate; (g) a Recalled

         Vehicle meaning any car referenced in or subject to the September 25, 2019 recall report




                                                      2
Case 1:19-cv-00331-LO-MSN Document 157-16 Filed 02/24/21 Page 4 of 12 PageID# 2366




         (NHTSA Recall No. 19V-679), as amended; or (h) a Recalled Vehicle meaning any car

         referenced in or subject to the September 16, 2020 recall report (NHTSA Recall No. 20V-

         561), as may be amended.

   7.    “Pre-Production Vehicle” means a vehicle produced before the start of production,

         including Pre-Series Vehicles and Zero-Series Vehicles.

   8.    “Pre-Series Vehicle” means a vehicle produced under a method known as the production

         try-out, which was intended to prove reproducibility, and as is more particularly described

         in paragraphs 34-35 of the Second Amended Complaint.

   9.    “Zero-Series Vehicle” means an early production vehicle built after the Pre-Series to

         ensure the process and product quality is at a customer-acceptable product level, as more

         particularly described in paragraphs 34-35 of the Second Amended Complaint.

   10.   “Recalled Vehicle” means a vehicle referenced in or subject to VWGOA’s so-called Part

         573 Safety Recall Report filed with NHTSA on May 16, 2018 (as amended on July 23,

         2018) or was referenced in or subject to VWGOA’s so-called Part 573 Safety Recall Report

         filed with the NHTSA on September 25, 2019 (as amended on December 20, 2019), or was

         referenced in or subject to VWGOA’s so-called Part 573 Safety Recall Report filed with

         the NHTSA on September 16, 2020, as may be amended.

   11.   “Press-Fleet Vehicle” means a vehicle that was loaned to one or more members of the

         automotive press.

   12.   “Pool-Fleet Vehicle” means a vehicle that Volkswagen assigned to a general pool of

         vehicles for short-term loans to Volkswagen employees for their personal use.

   13.   “Leased-Fleet Vehicle” means a vehicle that was leased to one or more Volkswagen

         employees.




                                                  3
Case 1:19-cv-00331-LO-MSN Document 157-16 Filed 02/24/21 Page 5 of 12 PageID# 2367




   14.   “Series-Production Vehicles” means vehicles produced on or after the start of production

         for a given model year.

   15.   “Altered Vehicle” means a vehicle that was modified after the date of manufacture for

         which documentation may be incomplete or in such a manner as may affect the conformity

         of the vehicle with one or more Federal Motor Vehicle Safety Standard(s) or the validity

         of the vehicle’s stated weight ratings or vehicle type classification

   16.   “VIN” means the Vehicle Identification Number of a vehicle.

   17.   “Revenue” or “Gross Profit” or any other financial terminology used herein shall have their

         usual and ordinary meaning, and in the event of any doubt as to that meaning, the

         definitions of those terms set forth in Generally Accepted Accounting Principles (“GAAP”)

         shall apply.

   18.   “Communication” means the transmittal (in the form of facts, ideas, thoughts, opinions,

         data, inquiries or otherwise) and includes, without limitation, correspondence, memoranda,

         reports, presentations, face-to-face conversations, telephone conversations, text messages,

         instant messages, voice messages, negotiations, agreements, inquiries, understandings,

         meetings, letters, notes, telegrams, mail, email, and postings of any type.

   19.   The term “concerning” means constituting, evidencing, reflecting, incorporating, effecting,

         including, or otherwise pertaining or relating, either directly or indirectly, or being in any

         way logically or factually connected with the subject matter of the inquiry or Request.

         Requests for "documents concerning" means any Documents which explicitly or implicitly,

         in whole or in part, compare, were received in conjunction with, or were generated as a

         result of the subject matter of the Request, including all Documents which reflect, refer,

         record, are in regard to, in connection with, specify, memorialize, relate, describe, discuss,




                                                   4
Case 1:19-cv-00331-LO-MSN Document 157-16 Filed 02/24/21 Page 6 of 12 PageID# 2368




         consider, constitute, embody, evaluate, analyze, refer to, review, report on, comment on,

         impinge upon, or impact the subject matter of the Request.

   20.   “Document” means the original (or, if the information called for cannot be provided as to the

         original, each and every copy, duplicate or reproduction) of any medium upon which

         information can be recorded or retrieved, and shall mean, without limitation, any written,

         recorded or graphic matter, in any language, whether produced or reproduced or stored on

         paper, cards, tapes, films, computer, electronic storage devices or any other media and

         includes, without limiting the generality of the foregoing, papers, trade letters, envelopes,

         telegrams, cables, messages, correspondence, memoranda, notes, electronic mail (“e-mails”),

         text messages, instant Electronic Messages, reports, Studies, press releases, comparisons,

         books, accounts, checks, audio and video recordings, pleadings testimony, articles, bulletins,

         pamphlets, brochures, magazines, questionnaires, surveys, charts, newspapers, calendars,

         desk calendars, pocket calendars, lists, logs, publications, notices, diagrams, instructions,

         diaries, minutes of Meetings, corporate minutes, orders, resolutions, agendas, memorials or

         notes of oral Communications, whether by telephone or face-to-face, contracts, Agreements,

         drafts or proposed contracts or Agreements, memoranda of understanding, letters of intent,

         deal memoranda, transcriptions of audio or video recordings, computer tapes, computer

         diskettes or disks, or any other tangible thing on which any handwriting, typing, printing,

         photostatic, electronic or other form of Communication or information is recorded or

         reproduced, together with all notations on any of the foregoing, all originals, file copies or

         other unique copies of the foregoing and all versions of drafts thereof, whether used or not.




                                                   5
Case 1:19-cv-00331-LO-MSN Document 157-16 Filed 02/24/21 Page 7 of 12 PageID# 2369




   21.   "Identify" when used to refer to a natural person, shall mean to set forth that person's: (i)

         full name and title, if any; (ii) present or last known address; (iii) present or last known

         business and home telephone number(s); and (iv) present or last known employer.

   22.   "Identify" when used to refer to a document, shall mean: (i) the date of each document; (ii)

         the type of each such document (i.e. correspondence, memorandum, business record, etc.);

         (iii) the identity of the author(s) or preparer(s) of each such document; and (iv) the present

         location of each such document or copies thereof.

   23.   “Including” is used to illustrate examples of documents that would be responsive to the

         Request and should not be construed as limiting the Request in any way.

   24.   The terms “Plaintiffs” and “Defendant” as well as a party’s full or abbreviated name or a

         pronoun referring to a party means the party and, where applicable, its officers, directors,

         employees, partners, corporate parent, subsidiaries, or affiliates. This definition is not

         intended to impose a discovery obligation on any person who is not a party to the litigation.

                                  RULES OF CONSTRUCTION

   1.    “Any,” “All,” and “Each” shall be construed as any, all, and each.

   2.    The connectives “and” and “or” shall be construed either disjunctively or conjunctively as

         necessary to bring all responses within the scope of these Requests.

   3.    The singular form of a noun or pronoun includes the plural form and vice versa.

   4.    The masculine shall be construed to include the feminine and vice versa.

   5.    The use of any tense of any verb shall also include within its meaning all other tenses of

         that verb.

   6.    A term or word defined herein is meant to include both the lower-and-upper case reference

         to such term or word.




                                                   6
Case 1:19-cv-00331-LO-MSN Document 157-16 Filed 02/24/21 Page 8 of 12 PageID# 2370




   7.    The “knowledge,” “information,” “possession,” “custody,” and “control” by a Person shall

         be construed to include such Person’s agents, representatives, and attorneys.

                                           INSTRUCTIONS

   1.    Each Request set forth herein requires your personal knowledge, and all knowledge

         available to you by reasonable inquiry, including inquiry of your consultants,

         representatives, or agents.

   2.    If you are unable to fully, completely, and adequately answer the following Requests upon

         exercising due diligence to secure the information to do so, please so state the reason for

         your inability to provide full, complete, and adequate answers, specifying in each instance

         your inability to answer the remainder and stating whatever information and/or knowledge

         available to you regarding the unanswered portions of the request, and to the best of Your

         knowledge the names, addresses, and telephone numbers of all persons, entities, and/or

         organizations where such information is, will be, or is believed to be located.

   3.    These Requests shall be deemed continuing and supplemental responses shall be required

         immediately upon receipt thereof if you obtain the documents before the time of trial. If

         any Request is deemed to call for the production of privileged information, you shall provide

         a log setting forth the following information: (i) the reason for withholding the information;

         (ii) the present custodian of the information; (iii) a summary of the general subject matter

         of the information; (iv) a statement of the basis upon which the asserted privilege is claimed;

         and (v) the individual Request to which the information is responsive. Any information

         withheld under a claim of privilege must be preserved. If no information is withheld under

         a claim of privilege, so state.




                                                   7
Case 1:19-cv-00331-LO-MSN Document 157-16 Filed 02/24/21 Page 9 of 12 PageID# 2371




                                    RELEVANT TIME PERIOD

          The relevant time period for each Request is from January 1, 2007 to the present (the

   “Relevant Time Period”), unless otherwise specifically indicated.

                                 REQUESTS FOR PRODUCTION

   REQUEST FOR PRODUCTION NO. 1: Please produce all documents you identified in your

   answer to Interrogatory No. 1 of Plaintiff Duane K. Glover’s First Set of Interrogatories, or that

   you referred to or otherwise utilized to formulate your answer to the same.

   RESPONSE:



   REQUEST FOR PRODUCTION NO. 2: Please produce all documents you identified in your

   answer to Interrogatory No. 2 of Plaintiff Duane K. Glover’s First Set of Interrogatories, or that

   you referred to or otherwise utilized to formulate your answer to the same.

   RESPONSE:



   REQUEST FOR PRODUCTION NO. 3: Please produce all documents you identified in your

   answer to Interrogatory No. 3 of Plaintiff Duane K. Glover’s First Set of Interrogatories, or that

   you referred to or otherwise utilized to formulate your answer to the same.

   RESPONSE:



   REQUEST FOR PRODUCTION NO. 4: Please produce all documents you identified in your

   answer to Interrogatory No. 4 of Plaintiff Duane K. Glover’s First Set of Interrogatories, or that

   you referred to or otherwise utilized to formulate your answer to the same.

   RESPONSE:




                                                   8
Case 1:19-cv-00331-LO-MSN Document 157-16 Filed 02/24/21 Page 10 of 12 PageID# 2372




   REQUEST FOR PRODUCTION NO. 5: Please produce all documents you identified in your

   answer to Interrogatory No. 5 of Plaintiff Duane K. Glover’s First Set of Interrogatories, or that

   you referred to or otherwise utilized to formulate your answer to the same.

   RESPONSE:



   REQUEST FOR PRODUCTION NO. 6: Please produce all documents you identified in your

   answer to Interrogatory No. 6 of Plaintiff Duane K. Glover’s First Set of Interrogatories, or that

   you referred to or otherwise utilized to formulate your answer to the same.

   RESPONSE:



   REQUEST FOR PRODUCTION NO. 7: Please produce all documents you identified in your

   answer to Interrogatory No. 7 of Plaintiff Duane K. Glover’s First Set of Interrogatories, or that

   you referred to or otherwise utilized to formulate your answer to the same.

   RESPONSE:



   REQUEST FOR PRODUCTION NO. 8: Please produce all documents you identified in your

   answer to Interrogatory No. 8 of Plaintiff Duane K. Glover’s First Set of Interrogatories, or that

   you referred to or otherwise utilized to formulate your answer to the same.

   RESPONSE:



   REQUEST FOR PRODUCTION NO. 9: Please produce all documents you identified in your

   answer to Interrogatory No. 9 of Plaintiff Duane K. Glover’s First Set of Interrogatories, or that

   you referred to or otherwise utilized to formulate your answer to the same.




                                                   9
Case 1:19-cv-00331-LO-MSN Document 157-16 Filed 02/24/21 Page 11 of 12 PageID# 2373




   REQUEST FOR PRODUCTION NO. 10: Please produce all documents you identified in your

   answer to Interrogatory No. 10 of Plaintiff Duane K. Glover’s First Set of Interrogatories, or that

   you referred to or otherwise utilized to formulate your answer to the same.

   RESPONSE:



   REQUEST FOR PRODUCTION NO. 11: Please produce all documents you identified in your

   answer to Interrogatory No. 11 of Plaintiff Duane K. Glover’s First Set of Interrogatories, or that

   you referred to or otherwise utilized to formulate your answer to the same.

   RESPONSE:




   Respectfully submitted this the 8th of December, 2020.

                                                /s/ Michael J. Melkersen
                                                Michael J. Melkersen, Esq.
                                                5 Surfside Road – Palmas Del Mar
                                                Humacao, Puerto Rico 00791
                                                Telephone:     540.435.2375
                                                Facsimile:     540.740.8851
                                                Email:         mike@mlawpc.com

                                                Joseph F. Rice, Esq. (Admitted Pro Hac Vice)
                                                Kevin R. Dean, Esq. (Admitted Pro Hac Vice)
                                                Michael J. Quirk, Esq. (Admitted Pro Hac Vice)
                                                MOTLEY RICE LLC
                                                28 Bridgeside Boulevard
                                                Mount Pleasant, South Carolina 29464
                                                Telephone:     843.216.9000
                                                Facsimile:     843.216.9440
                                                Email:         jrice@motleyrice.com
                                                               kdean@motleyrice.com
                                                               mquirk@motleyrice.com

                                                Attorneys for Plaintiffs and Interim Class Counsel




                                                   10
Case 1:19-cv-00331-LO-MSN Document 157-16 Filed 02/24/21 Page 12 of 12 PageID# 2374




                                  CERTIFICATE OF SERVICE

   I, Lisa Ranaldo, do hereby certify that I have this 8th day of December 2020, I served a copy of
   PLAINTIFFS’ THIRD REQUEST FOR PRODUCTION TO DEFENDANT VOLKSWAGEN GROUP
   OF AMERICA, INC. on the individuals below via electronic mail ONLY to the following addresses:

   SULLIVAN & CROMWELL LLP
   Robert J. Giuffra Jr., Esq.
   Suhana S. Han, Esq.
   Adam R. Brebner, Esq.
   125 Broad Street
   New York, NY 10004
   giuffrar@sullcrom.com
   hans@sullcrom.com
   brebnera@sullcrom.com

   Judson O. Littleton, Esq.
   1700 New York Ave., NW
   Washington, DC 20006
   littletonj@sullcrom.com

   MCGUIRE WOODS LLP
   Terrence M. Bagley, Esq.
   Kenneth W. Abrams, Esq.
   Frank Talbott, V, Esq.
   Gateway Plaza
   800 Canal Street
   Richmond, VA 23219
   tbagley@mcguirewoods.com
   kabrams@mcguirewoods.com
   ftalbott@mcguirewoods.com

   Counsel for Volkswagen Group of America, Inc.
   and Volkswagen AG.

                                               /s/ Lisa Ranaldo
                                               Lisa Ranaldo, paralegal




                                                 11
